Name: 85/366/EEC: Council Decision of 16 July 1985 concerning the conclusion of a Community-COST concertation agreement on a concerted action project on the use of lignocellulose-containing by-products and other plant residues for animal feeding (COST Project 84 bis)
 Type: Decision
 Subject Matter: deterioration of the environment;  environmental policy;  EU finance;  research and intellectual property;  agricultural activity
 Date Published: 1985-07-31

 Avis juridique important|31985D036685/366/EEC: Council Decision of 16 July 1985 concerning the conclusion of a Community-COST concertation agreement on a concerted action project on the use of lignocellulose-containing by-products and other plant residues for animal feeding (COST Project 84 bis) Official Journal L 199 , 31/07/1985 P. 0044 Spanish special edition: Chapter 16 Volume 2 P. 0011 Portuguese special edition Chapter 16 Volume 2 P. 0011 *****COUNCIL DECISION of 16 July 1985 concerning the conclusion of a Community-COST concertation agreement on a concerted action project on the use of lignocellulose-containing by-products and other plant residues for animal feeding (COST Project 84 bis) (85/366/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas by its Decision 84/197/EEC (1), the Council adopted a concerted action project of the European Economic Community on the use of lignocellulose-containing by-products and other plant residues for animal feeding; Whereas Article 6 of Decision 84/197/EEC lays down that the Community may conclude an agreement with third States participating in European Cooperation in the field of Scientific and Technical Research (COST) with a view to coordinating the Community project with the corresponding programmes of those States; Whereas by its Decision of 20 February 1984, the Council authorized the Commission to negotiate an agreement to this end; Whereas the Commission has completed these negotiations; Whereas this Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Community-COST concertation agreement on a concerted action project on the use of lignocellulose-containing by-products and other plant residues for animal feeding (COST Project 84 bis) is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 6 (2) of the Agreement. Done at Brussels, 16 July 1985. For the Council The President M. FISCHBACH (1) OJ No L 103, 16. 4. 1984, p. 23. COMMUNITY-COST CONCERTATION AGREEMENT on a concerted action project on the use of lignocellulose-containing by-products and other plant residues for animal feeding (COST Project 84 bis) THE EUROPEAN ECONOMIC COMMUNITY, hereinafter referred to as 'the Community', THE SIGNATORY STATES TO THIS AGREEMENT, hereinafter referred to as 'the participating non-member States', Whereas a research project on single-cell protein production and utilization in animal feeding, implemented by a memorandum of understanding signed on 27 March 1980 within the framework of European Cooperation in the field of Scientific and Technical Research (COST) (COST Project 83/84), has yielded very encouraging results; Whereas by its Decision of 2 April 1984 the Council of the European Communities adopted a Community concerted action project on the use of lignocellulose-containing by-products and other plant residues for animal feeding; Whereas the Member States of the Community and the participating non-member States, hereinafter referred to as 'the States', intend, subject to the rules and procedures applicable to their national programmes, to carry out the research described in Annex A and are prepared to integrate such research into a process of concertation which they consider will be of mutual benefit; Whereas the implementation of the research covered by the concerted action project will require a financial contribution of approximately 25 million ECU from the States, HAVE AGREED AS FOLLOWS: Article 1 The Community and the participating non-member States, hereinafter referred to as 'the Contracting Parties', shall participate for a period extending until 1 April 1988 in a concerted action project on the use of lignocellulose-containing by-products and other plant residues for animal feeding. This project shall consist in concertation between the Community concerted action programme and the corresponding programmes of the participating non-member States. Research topics covered by this Agreement are listed in Annex A. The States shall remain entirely responsible for the research carried out by their national institutions or bodies. Article 2 Concertation between the Contracting Parties shall be effected through a Community-COST Concertation Committee, hereinafter referred to as 'the Committee'. The Committee shall draw up its rules of procedure. Its Secretariat will be provided by the Commission of the European Communities, hereinafter referred to as 'the Commission'. The terms of reference and the composition of this Committee are defined in Annex B. Article 3 In order to ensure optimum efficiency in the execution of this concerted action project, a project leader may be appointed by the Commission in agreement with the delegates of the participating non-member States on the Committee. Article 4 The maximum financial contribution by the Contracting Parties to the coordination costs for the period referred to in the first paragraph of Article 1 shall be: - 650 000 ECU from the Community, - 65 000 ECU from each participating non-member State. The ECU is that defined by the Financial Regulation in force applicable to the general budget of the European Communities and by the financial arrangements adopted pursuant thereto. The rules governing the financing of the Agreement are set out in Annex C. Article 5 1. Through the Committee, the States shall exchange regularly all useful information resulting from the execution of the research covered by the concerted action project. They shall also endeavour to provide information on similar research planned or carried out by other bodies. An information shall be treated as confidential if the State which provides it so requests. 2. After having consulted the Committee, the Commission shall prepare annual progress reports on the basis of the information supplied and shall forward them to the States. 3. At the end of the concertation period, the Commission shall, after having consulted the Committee, forward to the States, a general report on the execution and results of the project. This report shall be published by the Commission not later than six months after it has been forwarded, unless a State objects. In that case the report shall be treated as confidential and shall be forwarded, on the request and with the agreement of the Committee, solely to the institutions and undertakings whose research or production activities justify access to knowledge resulting from the performance of the research covered by the concerted action project. Article 6 1. This Agreement shall be open for signature by the Community and by the non-member States which took part in the Ministerial conference held in Brussels on 22 and 23 November 1971. 2. As a condition precedent to its participation in the concerted action project defined in Article 1, each of the Contracting Parties shall, after signing this Agreement, have notified the Secretary-General of the Council of the European Communities not later than 31 December 1985 of the completion of the procedures necessary under its internal provisions for the implementation of this Agreement. 3. For the Contracting Parties which transmit the notification provided for in paragraph 2, this Agreement shall come into force on the first day of the month following that in which the Community and at least one of the participating non-member States transmitted these notifications. For those Contracting Parties which transmit the notification after the entry into force of this Agreement, it shall come into force on the first day of the second month following the month in which the notification was transmitted. Contracting Parties which have not transmitted this notification when this Agreement comes into force shall be able to take part in the work of the Committee without voting rights until 31 December 1985. 4. The Secretary-General of the Council of the European Communities shall inform each of the Contracting Parties of the notifications provided for in paragraph 2 and of the date of entry into force of this Agreement. Article 7 This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Economic Community is applied and under the conditions laid down in that Treaty and, on the other hand, to the territories of the participating non-member States. Article 8 This Agreement, drawn up in a single original in the Danish, Dutch, English, French, German, Greek and Italian languages, each text being equally authentic, shall be deposited in the archives of the General Secretariat of the Council of the European Communities which shall transmit a certified copy to each of the Contracting Parties. ANNEX A RESEARCH TOPICS COVERED BY THE AGREEMENT 1. Use of substrates. 2. Use of products converted into animal feed. ANNEX B TERMS OF REFERENCE AND COMPOSITION OF THE COMMUNITY-COST CONCERTATION COMMITTEE ON THE USE OF LIGNOCELLULOSE-CONTAINING BY-PRODUCTS AND OTHER PLANT RESIDUES FOR ANIMAL FEEDING 1. The Committee shall: 1.1. contribute to the optimum execution of the project by giving its opinion on all aspects of its progress; 1.2. evaluate the results of the project and draw conclusions regarding their application; 1.3. be responsible for the exchange of information provided for in Article 5 (1) of the Agreement; 1.4. suggest guidelines to the project leader; 1.5. have the right to set up, in respect of each of the research topics defined in Annex A, a subcommittee to ensure that the programme is properly implemented. 2. The Committee's reports and opinions shall be communicated to the States. 3. The Committee shall be composed of one delegate from the Commission, as coordinator of the Community concerted action project, one delegate from each participating non-member State, one delegate from each Member State representing its national programme and the project leader. Each delegate may be accompanied by experts. ANNEX C FINANCING RULES Article 1 These provisions lay down the financial rules referred to in Article 4 of the Community-COST Concertation Agreement on a concerted action project on the use of lignocellulose-containing by-products and other plant residues for animal feeding (COST Project 84 bis). Article 2 At the beginning of each financial year, the Commission shall send to each of the participating non-member States a call for funds corresponding to its share of the annual coordination costs under the Agreement, calculated in proportion to the maximum amounts laid down in Article 4 of the Agreement. This contribution shall be expressed both in ECU and the currency of the participating non-member State concerned, the value of the ECU being defined in the Financial Regulation applicable to the general budget of the European Communities and determined on the date of the call for funds. The total contributions shall cover the travel and subsistence costs of the delegates to the Committee, in addition to the coordination costs proper which include meetings, contracts to be concluded with persons or bodies in the participating States with a view to ensuring coordination and exchange of research workers between laboratories. Each participating non-member State shall pay its annual contribution to the coordination costs under the Agreement at the beginning of each year, and by 31 March at the latest. Any delay in the payment of the annual contribution shall give rise to the payment of interest by the participating non-member State concerned at a rate equal to the highest discount rate ruling in the States on the due date. The rate shall be increased by 0,25 of a percentage point of each month of delay. The increased rate shall be applied to the entire period of delay. However, such interest shall be chargeable only if payment is effected more than three months after the issue of a call for funds by the Commission. Article 3 The funds paid by participating non-member States shall be credited to the concerted action project as budget receipts allocated to a heading in the statement of the revenue of the Budget of the European Communities (Commission section). Article 4 The provisional timetable for the coordination costs referred to in Article 4 of the Agreement is appended hereto. Article 5 The Financial Regulation in force applicable to the General Budget of the European Communities shall apply to the management of the appropriations. Article 6 At the end of each financial year, a statement of appropriations for the concerted action project shall be prepared and transmitted to the participating non-member States for information. Appendix PROVISIONAL TIMETABLE FOR THE CONCERTED ACTION PROJECT 'EFFECTS OF PROCESSING AND DISTRIBUTION ON THE QUALITY AND NUTRITIVE VALUE OF FOOD (COST Project 84 bis)' (ECU) 1.2,3.4,5.6,7.8,9.10,11.12,13 // // // // // // // // // 1984 // 1985 // 1986 // 1987 // 1988 // Total // // // // // // 1.2.3.4.5.6.7.8.9.10.11.12.13 // // CA // PA // CA // PA // CA // PA // CA // PA // CA // PA // CA // PA // // // // // // // // // // // // // // 1. Initial estimate of overall requirements // // // // // // // // // // // // // - Staff (1) // - // - // 17 000 // 17 000 // 36 000 // 36 000 // 39 000 // 39 000 // 14 000 // 14 000 // 106 000 // 106 000 // - Administrative operating expenditure // 40 000 // 40 000 // 69 000 // 69 000 // 54 000 // 54 000 // 60 000 // 60 000 // 36 000 // 36 000 // 259 000 // 259 000 // - Contracts // 60 000 // 20 000 // 90 000 // 39 000 // 45 000 // 90 000 // 90 000 // 54 000 // - // 82 000 // 285 000 // 285 000 // Total // 100 000 // 60 000 // 176 000 // 125 000 // 135 000 // 180 000 // 189 000 // 153 000 // 50 000 // 132 000 // 650 000 // 650 000 // // // // // // // // // // // // // // 2. Revised estimate of expenditure taking into account additional requirements arising from the accession of participating non-member States // // // // // // // // // // // // // - Staff // - // - // // // // // // // // // // // - Administrative operating expenditure - Contracts // 100 000 n100 000 10 // 60 000 n60 000 10 // 176 000 n176 000 10 // 125 000 n125 000 10 // 135 000 n135 000 10 // 180 000 n180 000 10 // 189 000 n189 000 10 // 153 000 n153 000 10 // 50 000 n50 000 10 // 132 000 n132 000 10 // 650 000 n650 000 10 // 650 000 n650 000 10 // // // // // // // // // // // // // // 3. Difference between 1 and 2 to be covered by contributions from participating non-member States // n100 000 10 // n60 000 10 // n176 000 10 // n125 000 10 // n135 000 10 // n180 000 10 // n189 000 10 // n153 000 10 // n50 000 10 // n132 000 10 // n650 000 10 // n650 000 10 // // // // // // // // // // // // // 1.2 // n // = number of participating non-member States. // CA // = commitment appropriation. // PA // = payment appropriations. // (1) // With a view to carrying out this project, the Commission has requested for 1985 a support staff of one category C employee in addition to the resources allocated by the Decision of 2 April 1984 adopting the project (OJ No L 103, 16. 4. 1984, p. 29). During 1985, it will lay before the Council, for approval, a proposal for a new programme in the raw materials sector which will incorporate this project and the staff complement allocated thereto by the budget authority.